Ingraham, J.:
The Hudson and Manhattan Railroad' Company presented a petition to the Supreme Court for -the condemnation of certain property particularly described for the. use of its road and terminal station. .The petition alleges that the company was organized-under the laws of the State of Hew York for the construction and opera*823tion of a railroad in the city of New York to be connected with a railroad or railroads in the State of New Jersey; that the railroad to be built and operated is to be an underground tunnel railroad with approach to the surface in the two blocks of ground situated on the westerly side of Church street, between Cortlandt and Fulton streets, in the city of New York; that the board of rapid transit railroad commissioners for the city of New York issued a certificate or franchise to the petitioner, a copy of which is annexed to the petition, which franchise was duly accepted by the. petitioner; that the board of aldermen of the city of New York has also consented to the construction and operation of the railroad by resolution duly approved by the mayor of the city of New York; that the department of docks and ferries of the city óf New York has consented to the construction and operation of the petitioner’s railroad, and the petitioner has also applied for and has obtained the consent of the commissioners of the sinking fund of the city of New York for the construction, maintenance and operation of the petitioner’s railroad, and in lieu of the consent of the property owners the petitioner has obtained the confirmation of & determination by commissioners appointed by the Appellate Division of the Supreme Court in this department that the said railroad ought .to be' constructed and operated; that a map and profile of the route adopted by the petitioner, duly certified by its president and engineer, was duly filed in the office of the clerk of the county of New York, and the petitioner has given written notice to the actual occupants of the land, through which the route of the road is designated by said map and profile; and the certain specific property desired to be condemned is then described by metes and bounds, which includes property owned by these appellants. It is further alleged that the property is necessary for the construction, operation and maintenance of a tunnel railroad and a suitable terminal station and depot for said railroad ; that it is the intention of the petitioner to complete the work for which said property is to be condemned, and that all preliminary steps required by law have been Jaken to entitle the petitioner to institute this proceeding. Notice was thereupon given to the-owners of the propérty that this petition would be presented to the Supreme Court of the State of New York on Monday, January 8, 1906, and *824that the petitioner-would then •■and- there apply -to the court for -a direction that the issues, if any, raised by the pleadings be forthwith tried, and that if no issue be raised, the petitioner and the plaintiff have ¡judgment for the relief demanded in the petition. Upon the return of this notice the appellants herein appeared and made certain preliminary motions and objections to-such- action :and proceeding; first, because it does "not appear upon the face of the petition that the petitioner has the right or power to acquire in this proceeding the property of. these appellants.. This objection was overruled;'several of the parties who'appeared in the proceeding filed their answers therein; certain other of the parties appeared, but did not answer, and certain other of the parties interested neither appeared nor answered. Whereupon the court entered an Order overruling the preliminary motions and objections and ordered that the issues raised by the petition and answers be referred to a referee to hear and determine the same, and from this order the appellants appeal. ■
The objections which were taken and which were insisted' upon by the appellants are based- upon the fact that there is. not included on the plans of the routes, stations and terminals authorized by. the board of. rapid transit commissioners, the lands óf the appellants which áre specifically described in the petition. Subdivision 3 of section 3360 of the Code of Civil Procedure provides that the petition shall contain a concise statement of the facts showing the necessity for the acquisition of. the lands sought to be condemned. To meet this allegation the petition alleges: “Sixth. The public use.for which the said parcels of property are required is for the construction-, operation and -maintenance in perpetuity of a tunnel railroad and.a suitable terminal station and depot for said railroad. The said property is necessary for said use because it forms a part of the route of said railroad and the terminal point thereof, as the same are established by the certificate granted by the board of rapid transit railroad commissioners for. the city of Hew York,-and also because the tract of land of which'it forms part is necessary as a part of said route and for a terminal station for said railroad.” It seems 'to be- conceded by the appellants that standing alone this allegation would be a compliance with the requirements of the-statute, but the appellants claim that as the petitioner has incorporated into. its. petition .the *825franchises granted to it by the rapid transit board, with the plans annexed thereto, and that from these certificates and plans it appears that the appellants’ property is not a part of the route of any railroad or terminal station, as established by the rapid transit board, the property sought to be condemned is not a part of the said route and terminal station for said railroad and, therefore, the court had no jurisdiction to proceed, the appellants claiming that the allegation of fact showing the necessity of the taking is nullified and destrpyed so far as the appellants’ property is concerned, by the other facts, also appearing upon the face of the petition, which show the grounds of necessity alleged are untrue, so far as the appellants’ property is concerned. The board of rapid transit commissioners authorized the petitioner to lay down, con-' struct and operate a railway, including two tracks, on a route beginning at the boundary line between the States of Hew York and Hew Jersey, under the Hudson river, at a point nearly opposite the foot of Cortlandt street, in the borough of Manhattan; thence running easterly under the Hudson river and dock or bulkhead property on the easterly bank thereof, to the westerly side of W est street, at a point opposite or nearly opposite or at the foot of Cortlandt street; and thence crossing under various streets to a point".in Cortlandt street west of and at or near the westerly line of Church street, and* thence curving northwardly and crossing under Dey street and thence to Fulton street west of and at or near the westerly line of Church street; thence curving to the west into Fulton street; thence westerly under Fulton street crossing under various • streets to the westerly side of West street, and thence under dock or bulkhead property on the easterly bank of the Hudson river, whether belonging to the city or to other owners; and thence under the Hudson river to a point in .the boundary line between the States of Hew.York and Hew Jersey, nearly opposite the foot of Fulton street, and “ To acquire and maintain a terminal and station in the • easterly portion of the blocks bounded by Greenwich Street, Cort- • landt Street, Church Street and Fulton Street in Manhattan Borough, < the same being jirivate property, or so much thereof as the Tunnel ' Company may find necessary and be able to acquire'; ” and also “ To build, maintain and operate a subway for foot passengers under Dey Street from the said terminal and station at the westerly side of *826Church Street to Broadway, and thence" crossing under Broadway to John/Street to connect the terminal and station of said Company with the station of the Rapid- Transit Subway at Hey Street and John Street and, Broadwayand there connecting with -the stairways- leading from such subway stations to the surface of Hey and John Streets; ” and also' “ To acquire and use for stations-or station extensions, power-plants, pumping stations, shafts for access to the surface and other necessary purposes of the Railroad, private property as the same may be lawfully acquired within the scope of the corporate rights and powers Of the Tunnel Company.”
The plans annexed to this .certificate, designate the route of the road and the location of the stations. Under the general power given to the petitioner it had power to apply for the condemnation of such real property as was necessary to construct the routes'. and stations thus authorized. ■ The question'presented to the board of rapid transit commissioners was the location of the railroad and . its stations. Whether the property that the petitioner seeks -to acquire is necessary for the construction of these roads and terminal stations as authorized by the board -of rapid transit. commissioners is a question to be determined by the referee upon the trial of the issues raised by the answers. ■ It certainly does not .conclusively appear from the petition that this property is not necessary, for that purpose, and although the property sought to be acquired is not directly within the plans of .the route and stations as approved-by the board of rapid transit commissioners, it does not fpllow that . the adjoining property may not be necessary for the proper construction of .the route, foundations-, Walls and approaches so as to enable the petitioner to connect its road with the underground faih road in the city of Hew York and with the surface of the streets. It is unnecessary in this discussion to analyze the Rapid Transit-Act and its relation to the Railroad -Law (Laws of 1890, chap. -565,, asurad.) Under which the petitioner Was 'incorporated ; but we think that where the railroad company has acquired from the board oft rapidx transit commissioners authority to construct a road underground, with certain terminal stations, then under-section 23 of the Rapid Transit Act. (Laws of 1891, chap. 4) the corporation has authority -to acquire and hold such real estate- or easements; or other • interests therein as may be necessary to construct, maintain *827and operate such railroad, and such'as may be necessary for its stations and other terminal facilities, and that there is presented, therefore, by this petition the question as to whether the real estate therein described is necessary to construct, maintain and operate the road as authorized,. with its necessary stations and terminal facilities. Such necessity must be established as a fact before the appointment of commissioners to determine the value of the property, but we think there was nothing in the certificate of the rapid transit commissioners that limited the property that the petitioner should acquire to such as was indicated on the plans as terminal and stations; and the board having authorized the construction of the road and stations by the petitioner, the' petitioner then had authority to condemn such adjoining property as was necessary for the proper' construction of the road and terminal and stations authorized, and the question of such necessity was one to be determined in the proceeding to condemn the property.
Without, therefore, intimating an opinion upon the question as to whether or not this property sought to be condemned is actually necessary for the proper and convenient construction of the road, terminal and stations, we affirm this order, leaving that question to be determined by the referee.
The order appealed from is affirmed, with ten dollars costs and disbursements.
Laughlin and Clarke, JJ., concurred; McLaughlin and Houghton, JJ., dissented.